FILED
                           NOT FOR PUBLICATION                                   OCT 17 2012

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50059

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00490-SJO-1

  v.
                                                 MEMORANDUM*
ROBERT TRINGHAM,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                      Argued and Submitted October 9, 2012
                              Pasadena, California

Before: TROTT, KLEINFELD, and McKEOWN, Circuit Judges.

       Robert Tringham appeals his conviction on several grounds: that the district

court abused its discretion in denying his motions for substitution of counsel and

for a continuance, that his Faretta waiver was invalid because it was coerced by

the court’s denial of his motions to substitute counsel, that cumulative error



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
violated his right to due process, that the court did not adequately inquire into a

witness’s invocation of his Fifth Amendment right against self-incrimination, and

that insufficient evidence supported his conviction on two counts. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in finding that Tringham

“failed to establish any conflict that would require the Court to substitute new

counsel.” The court questioned Tringham and his attorney “‘privately and in

depth’” about the issues Tringham raised. United States v. Nguyen, 262 F.3d 998,

1004 (9th Cir. 2001) (citation omitted). The disagreement between Tringham and

his attorney was over strategy, and “[i]t is well-settled . . . that this type of dispute

is not a sufficient conflict to warrant substitution of counsel.” United States v.

McKenna, 327 F.3d 830, 844 (9th Cir. 2003).

      Because the district court did not err in denying Tringham’s motions to

substitute counsel, Tringham’s waiver of the right to counsel was voluntary. See

United States v. Robinson, 913 F.2d 712, 715-16 (9th Cir. 1990).

      Nor did the district court abuse its discretion in denying Tringham’s motion

for a continuance upon granting his request to proceed pro se. Tringham did not

show prejudice resulting from the denial. See Armant v. Marquez, 772 F.2d 552,

556-57 (9th Cir. 1985). To the contrary, Tringham stated, “[T]he witnesses that we


                                            2
didn’t get and the witness evidence that we haven’t seen . . . . I do not think that

it’s maybe a deal breaker if I don’t get it.”

      Because Tringham did not establish that the district court erred on any of his

individual claims, “cumulative error is simply inapplicable.” United States v.

Fernandez, 388 F.3d 1199, 1256 (9th Cir. 2004).

      Contrary to Tringham’s assertions, the district court did not allow his

witness to make a blanket invocation of his Fifth Amendment privilege against

self-incrimination. The witness invoked the privilege “in response to specific

questions.” United States v. Drollinger, 80 F.3d 389, 392 (9th Cir. 1996) (per

curiam) (citation omitted). It was “evident from the implications of the

question[s], in the setting in which [they were] asked, that a responsive answer to

the question[s] or an explanation of why [they could not] be answered might [have

been] dangerous because injurious disclosure could result.” United States v.

Flores-Blanco, 623 F.3d 912, 918 (9th Cir. 2010) (quoting Hoffman v. United

States, 341 U.S. 479, 486-87 (1951)).

      Tringham’s sufficiency of the evidence claims fail because a “rational trier

of fact could have found the evidence sufficient” to convict him on counts eight

and nine. United States v. Vizcarra-Martinez, 66 F.3d 1006, 1010 (9th Cir. 1995).

      AFFIRMED.


                                            3